Case 1:19-cv-07024-LAP Document 72-5 Filed 09/13/21 Page 1 of 3




  EXHIBIT G
         Case 1:19-cv-07024-LAP Document 72-5 Filed 09/13/21 Page 2 of 3




May 11, 2021


VIA EMAIL: dcanfiel@law.nyc.gov

Donna Canfield, Esq.
Assistant Corporation Counsel
Office of the Corporation Counsel
100 Church Street
New York, New York 10007

       Re:     Joanne Jaffe v. City of New York, No. 19-cv-07024 LAP

Dear ACC Canfield:

During today’s deposition of Assemblyman Simcha Eichenstein it came to light that he had signed
an engagement letter with the Law Department of the City of New York, frequently referred to as
the Corporation Counsel’s office. Please provide me with that engagement letter.

We also request all emails sent to Simcha Eichenstein on January 6, 7, and 8 of 2018, so we seek
the source of the words issued under the Assemblyman’s name which he does not believe he
authored. We are, as you know, seeking to locate the source of such phrases as “color is critical.”

We need to know whom it is that you represent. I asked in writing on May 3, 2021 and you have
not answered. Among others I asked if you represent FLONYC. You have not answered that
question either. Please do.

You took the position at the deposition that you, as an officer of the Court, have the right to tell a
witness under subpoena that the subpoena could be disregarded. I find that suggestion wholly at
odds with my training and experience. If you have any authority for your position, please share
it.

I asked you on May 3, 2021 about two sets of documents—the PWC documents and the 65,000
pages you said you were reviewing. We received the PWC documents but not the rest of them. To
date it appears that you have produced fewer than 3,000 pages since July 2019.

We would like to complete the Linder deposition, but we are awaiting the Monahan and Miller
documents. When will you produce them?
        Case 1:19-cv-07024-LAP Document 72-5 Filed 09/13/21 Page 3 of 3

                                                                         Donna Canfield, Esq.
                                                                               May 11, 2021
                                                                                      Page 2



We need answers to these questions to move forward. Please let me know by Thursday morning
at 10:00 a.m.


                                                Sincerely,



                                                John W. Moscow

Cc:   Lou La Pietra
      Diane M. Camacho
